DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10-11, 13-20 are pending. The amendment fled on 11/19/2021 has been entered. Claims 10-11, 13-20 are withdrawn. Claim 1 is under consideration.
After a pre-appeal conference decision filed on 07/01/2022 the finality of the previous office action is withdrawn and a new rejection is set forth below.
Priority
This application is a US national stage entry of International Patent Application No., PCT/US2015/038833, filed an duly 1, 2075, which claims priority to US Provisional Patent Application No. 62/093811, fled on December 15, 2014.
The Declaration by Sen Wu under 37 CFR 1.132 filed on 11/19/2021 has been considered and disused below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 103
Claim 1, rejected under 35 U.S.C. 103 as being unpatentable over Yu (Science, 324(5928): 797-801, 2609} in view of Heng (WO2011040887), Kaji (Nature, 45807239): 771- 775, 2009), Carey (PNAS, 106(1): 157-162, 2009), Moradi (Stem Cells, 32: 3015, 2014, published online October 23, 2013), Thomson (W02012018933) is withdrawn in view applicants arguments that the combined art of record by Yu in view of Heng, Kaji, Carey, Moradi and Thomson do not teach the combination of both a positive selection marker comprising neomycin resistance and a negative selection marker comprising HSV-tK.

New/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Yu (Science, 324(5928): 797-801, 2609, previously cited) in view of Heng (WO2011040887, previously cited), Kaji (Nature, 45807239): 771- 775, 2009, previously cited), Carey (PNAS, 106(1): 157-162, 2009), Moradi (Stem Cells, 32: 3015, 2014, published online October 23, 2013, previously cited), Thomson (W02012018933, previously cited), Zhao (Biomaterials, 33: 1-11, 2012).
Regarding claim 1 element (a), Yu teaches an episome comprising all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) into an oriP/EBNA1 vector using IRES2 for co-expression (p 2, 3rd paragraph). Human iPS cells completely free of vector and transgene sequences can be derived from fibroblasts by a single transfection with oriP/EBNA1 (Epstein- Barr nuclear antigen-1)-based episomal vectors (p 2 1st paragraph). The persistence of the episomal vectors suggests a requirement for prolonged transgene expression for successful reprogramming (p 3 1° paragraph). Regarding element (c), Yu teaches human iPS cells completely free of vector and transgene sequences can be derived from fibroblasts by a single transfection with oriP/EBNA1 episomal vectors (p 2 1st paragraph).
Yu does not teach element NR5A2.
However, before the instant effective filing date of the instant invention, Heng teaches Nr5a2 enhances reprogramming efficiency of MEFs with Sox2 and KIf4, with or without c-Myc. Nr5a2 reprograms MEFs with Sox2, KIf4 and c-Myc (Figure 6). Nr5a2-reprogrammed cells differentiate into lineages of the three major germ layers in the in vitro and in vivo differentiation assays (Figure 8).
Yu and Heng do no teach, wherein at least two of OCT4, KLF4, SOX2, cMYC, NANOG, LIN28, and NR5A2 form a polycistronic locus expressed from a single promoter.
However, before the instant effective filing date of the instant invention, Kaji teaches that non-viral transfection of a single multiprotein expression vector, which comprises the coding sequences of c-Myc, KIf4, Oct4 and Sox2 (MKOS) linked with 2A peptides, can reprogram both mouse and human fibroblasts with an efficient polycistronic vector expressing the multiple transcription factors Oct4, Sox2, Klf4 and cMyc for inducing pluripotent stem cells from human keratinocytes (abstract and p 2, 1st paragraph). When the single-vector reprogramming system was combined with a piggyBac transposon, it succeeded in establishing reprogrammed human cell lines from embryonic fibroblasts with robust expression of pluripotency markers. This system minimizes genome modification in iPS cells and enables complete elimination of exogenous reprogramming factors, efficiently providing iPS cells that are applicable to regenerative medicine, drug screening and the establishment of disease models (abstract). Regarding element (b) a sequence encoding a 2A peptide between members of the polycistronic locus, Kaji teaches a vector, pCAG2LMKOSimO, which have MKOS coding regions linked with 2A peptide sequences driven by CAG enhancer/promoter were constructed as described in the Materials and methods (p 4 last paragraph). 
Yu and Heng and Kaji do no teach, element (d) a microRNA 302/367 gene cluster.
However, before the instant effective filing date of the instant invention, Moradi teaches harmonies played by microRNAs in cell fate reprogramming and the miR-302-367 cluster, has been found to highly increase reprogramming efficiency when ectopically expressed in ESCs (p abstract and p 4, 2nd column). Moradi also teaches in the early reprogramming phase, as Lin28 and miR-290-295 cluster are induced very late during iPSC induction [p 4 1st column last paragraph).  Lin28 has been shown to promote reprogramming when combined with OSN (N: Nanog p 4, 1stcolumn last paragraph bridge 2nd column). Similarly, although the ESCC miR-302-367 cluster is induced only late in reprogramming, its ectopic expression in the early phase enhances reprogramming efficiency and kinetics [p 4 2nd column).
Yu and Heng and Kaji and Moradi do no teach, both element (e) a positive selection marker comprising neomycin resistance and element (f) a negative selection marker HSV-tk.
However, before the instant effective filing date of the instant invention, Thomson also teaches episomal vector for generating iPSCs from immortalized B cells as somatic cells using the positive selection marker is neomycin resistance or the Herpes simplex virus thymidine kinase gene (HSV-tk) negative selection marker [00217]. Thomson teaches one of skill in the art would also know how to employ immunologic markers, in conjunction with FACS analysis. Further examples of selection and screenable markers are well known to one of skill in the art. One feature of the present invention includes using selection and screenable markers to select vector-free cells after the differentiation programming factors have effected a desired altered differentiation status in those cells ([00217]). Thomson also teaches stable iPS cells were produced in both human and mouse fibroblasts using virus-derived 2A peptide sequences to create a multicistronic vector incorporating the reprogramming factors, delivered to the cell by the piggyBac transposon vector [00108]. The 2A linked reprogramming factors, not required in the established iPS cell lines, were then removed [00108].
While Thomson teaches using the positive selection marker is neomycin resistance or the HSV-tk negative selection marker does not teach both said markers.
However, before the instant effective filing date of the instant invention, Zhao teaches a non-viral, non-integrating episomal suicide construct which has both a positive selection marker comprising neomycin resistance and a negative selection marker comprising Oct4-HSV-tk that maintains the episomal state independent of the target gene in pluripotent stem, thus safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy (see abstract, ands figure 1A). The episomal suicide construct provides the benefit first to select cells having the episomal vector killed by administering ganciclovir and then select normal differentiated cells without the episomal vector but having the target gene expressed independently of the HSV-tk after cell transplantation (abstract). The episomal suicide construct specifically is killing pluripotent stem cells but not differentiated cells in the presence of ganciclovir, therefore reduces the risk of tumor formation after cell transplantation.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the episomal vector comprising all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) for their co-expression by using IRES2 for derivation of hiPS cells completely free of transgene sequences by a single transfection with oriP/EBNA1 as disclosed by Yu, by including episome Nr5A2 for enhances reprogramming efficiency of MEFs with SKM reprogramming factors as disclosed by Heng, modified by using a polycistronic vector comprising MKOS coding regions linked with 2A peptide sequences driven by a single promoter to reprogram human cell lines from embryonic fibroblasts with robust expression of pluripotency markers for complete elimination of exogenous reprogramming factors and efficiently providing iPS cells that are applicable to regenerative medicine, drug screening and the establishment of disease models as disclosed by Kaji, modified by including into the polycistronic vector either neomycin resistance gene or as HSV-tk gene in a polycistronic locus incorporating the reprogramming factors for the 2A linked reprogramming factors, not required in the established iPS cell lines, were then removed to select vector-free cells as disclosed by Thomson, and modified by including both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem, thus safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy as disclosed by Zhao.
It would have been obvious because Yu teach that it is within the skill of the art to reprogram fibroblasts with episomal vectors comprising all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) for derivation of human iPS cells and because Heng teaches that it is within the skill of the art to reprogram MEFs with Nr5a2 for Nr5a2 to enhance reprogramming efficiency of MEFs with Sox2 and KIf 4, c-Myc and modified in substituting Yu/Heng IRES2 for co-expression of the reprogramming factors with Kaji sequence encoding 2A peptide as a linker for the coding regions of c-Myc, KIf4, Oct4 and Sox2 linked with 2A peptide sequences driven by CAG enhancer/promoter and combined with Moradi microRNA 302/367 gene cluster for highly increase reprogramming efficiency when ectopically expressed in starting somatic cells during the pluripotent reprogramming of somatic cells and combined with Thomson by including either positive selection marker or a negative selection marker comprising HSV-tk for selection and screenable markers to select vector-free cells after the differentiation programming factors have effected a desired differentiation status in the reprogramming cells. It would have been obvious to include both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem cell reprogramming in order to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy.
The skilled artisan would have substituting the IRES for a sequence encoding a 2A peptide between adjacent members of the polycistronic locus because both linkers (using IRES2, or using 2A- peptide) results in the reprogramming of fibroblasts into hES. Therefore, using either linker would have resulted in reprogramming of fibroblasts into hES cells.
One would have been motivated to substitute using IRES2 with 2A peptide sequences for co-expression of all reprogramming factors OCT4, SOX2, NANOG, LIN28, c- Myc, and KLF4 and the NR5A2 in a polycistronic vector driven by driven by CAG enhancer/promoter as functional equivalents given Yu also teaches while IRES2 was obtained from plasmid pIIRES2EGFP, the foot-and-mouth disease virus-derived F2A peptide coding sequence was placed in frame with the upstream OCT4 ORF (no stop codon) and the downstream SOX2 ORF via PCR. Transgenes were cloned into a modified lentiviral vector (S5) or the oriP/EBNA1- based pCEP4 episomal vector for reprogramming (Figs. 1A, S2D and table S1).
There was a reasonable expectation of using 2A-peptide as a substitute for using IRES2 because both polycistronic vectors result in the reprogramming of fibroblasts into hES cells. It would have been obvious to the skilled artisan because both linkers (using IRES2, or using 2A- peptide) results in the reprogramming of fibroblasts into hES. Therefore, using either linker would have resulted in reprogramming of fibroblasts into hES cells.
In addition, one would have been motivated to include Nr5a2 in order to receive the expected benefit of Nr5a2 enhances reprogramming efficiency and can reprogram MEFs with Sox2 and KIf 4, with or without c-Myc and also Nr5a2-reprogrammed cells differentiate into lineages of the three major germ layers in the in vitro and in vivo.
It would have been obvious to a person of ordinary skill in the art to combine the polycistronic vector with all reprogramming factors linked with 2A-peptide driven by a single promoter to enhance reprogramming efficiency and can reprogram MEFs with Sox2 and KIf 4, with or without c-Myc as disclosed by Yu and Heng by further including the microRNA 302/367 gene cluster for its ectopic expression in the early phase enhances reprogramming efficiency and kinetics. 
One would have been motivated to do so to receive the expected benefit of the microRNA 302/367 gene cluster for its ectopic expression in the early phase enhances reprogramming efficiency and kinetics.
It would have been obvious to a person of ordinary skill in the art to combine the polycistronic vector with all reprogramming factors linked with 2A-peptide driven by a single promoter to enhance reprogramming efficiency and can reprogram MEFs with SKM as disclosed by Yu and Heng by further including either a positive selection marker neomycin or the negative selection marker HSV-tk for selection and screenable markers to select vector-free differentiated desired reprogramming cells and by including both neomycin and the negative selection marker HSV-tk in order to maintain the episomal state independent of the target gene in pluripotent stem cell reprogramming into differentiated cells that safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy.
One would have been motivated to do so to receive the expected benefit by including both selection markers to first select residual tumor cells with the episomal markers killed by administration of ganciclovir and the select the desired differentiated cells not expressing the markers but the desired normal differentiated cells having the desired target transgene to be used for in vivo for cell therapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and declaration
To the extent applicant’ arguments combined and refer to the Declaration by the inventor Sen Wu under 37 CFR 1.132 filed on 11/19/2021, the response is combined below as applied to new rejection as set forth above.
1.	Applicants argue the currently claimed episome is distinct from the cited references and provides surprising and unexpected effects, as discussed in the Declaration. First, the episome of pending claim 1 comprises eight reprogramming factors and two selection marker genes in a single episomal vector. In comparison, Yu describes the derivation of human iPS cells using an approach that requires three non-integrating episomal vectors -pEP4EO2SEN2K pEP4EO2SET2K, and pCEP4-M2L. As Inventor Wu discussed in the Declaration, “it was previously thought to be impossible to combine up to eight different reprogramming factors, plus the addition of selection marker genes, into a single functional vector to obtain transgene-free iPS cells. This was due to the common knowledge in the cloning field that the normal size constraints of plasmid vectors are ~15 kb, and that the more genes that are included in a plasmid vector, the more unstable it becomes. In comparison, the claimed episomal vectors are well over 25 kb in size. Using the claimed design, the specific orientation of our eight reprogramming genes, promoters, selection marker genes, and other elements resulted in a stable plasmid episomal vector, which despite its large size, is functional.” By combining all of the reprogramming factors into a single large episomal vector, it resulted in improved reprogramming efficiency, which was both surprising and unexpected. Specifically, Inventor Wu described how the overall reprogramming efficiency is increased by more than 10-fold with the currently claimed single episome compared to other studies that use combinations of multiple individual vectors, and states that “the claimed invention allows the possibility to obtain transgene-free iPS cells for various animal species such as bats and rats, which was impossible with previous episomal reprogramming vectors.”.
This is not found persuasive first because Yu teaches cloned all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) into an oriP/EBNA1 vector using IRES2 for coexpression. Since our previous experience suggested that both the balance between transgenes and their absolute expression levels are critically important to achieving reprogramming, we tested different transgene arrangements to achieve appropriate levels empirically (p 2 3rd paragraph and supplementary data table S1). Combinations, all of which included OCT4, SOX2, NANOG, LIN28, c-Myc, KLF4, and SV40LT, were successful in producing iPS cell colonies from human foreskin fibroblasts using oriP/EBNA1-based vectors (p 2 last paragraph and Fig. 1A, fig. S2D and table S2). At least two plasmids in each successful combination express OCT4 and SOX2, consistent with the observation that high level expression of these transgenes improves reprogramming, thus Yu provide motivation for the instantly required limitation, wherein at least two of OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4 form a polycistronic vector from a single promoter. Further Kaji teaches that non-viral transfection of a single multiprotein expression vector, which comprises the coding sequences of MKOS linked with 2A peptides, can reprogram both mouse and human fibroblasts succeeded in establishing reprogrammed human cell lines from embryonic fibroblasts with robust expression of pluripotency markers. Moreover, Kaji provides motivation for minimizing genome modification in iPS cells and enables complete elimination of exogenous reprogramming factors, efficiently providing iPS cells that are applicable to regenerative medicine, drug screening and the establishment of disease models.
Second, the overall reprogramming efficiency is increased by more than 10-fold with the claimed invention compared to previous studies using combinations of multiple individual vectors is not persuasive because the art episomal vector and the claimed episomal vector have the same structure and the same functional properties.
Third, it should be noted the claimed invention is rendered obvious in view of the combinations of all cited references prior art. Each claim limitation has been addressed. Since an episomal vector with the elements (a)-(f) was known before the instant effective filing date of the instant invention, the combination of such elements with the prior cited herein makes the claimed invention obvious. The claim does not recite any limitations that would be affected by the possibility to obtain transgene-free iPS cells for various animal species such as bats and rats, which was impossible with previous episomal reprogramming vectors. 

2.	Applicants argue inventor Wu also discussed how Nobel Laureate, Shinya Yamanaka, previously tried to use episomal vectors for reprogramming and had to use a three-vector system, similar to Yu. However, this three-vector episomal system approach by Yamanaka was found to have low efficiency, and he was forced to include a tumor suppressor gene p53 siRNA which is harmful to the safety of iPS cells. 
This is not found persuasive because first, nothing in the instant claim is limited to clone DNA fragments of up to 15 kb nor to use episomal vectors for reprogramming. Second, the efficiency of the three-vector episomal system was too low, and Yamanaka had to include a tumor suppressor gene p53 siRNA, which is harmful to the safety of the iPS cells is not persuasive because the art episomal vector and the claimed episomal vector have the same structure and the same functional properties. As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641,645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
3.	Applicants argue inventor Wu also highlighted how Yu was not able to prove the quality of their generated iPS cells using two essential standards in the field, chimera formation and germline transmission.  In comparison, the instant application provides data using these two standards that demonstrate the high quality of the iPS cells obtained with the single eight-gene reprogramming episomal vector. Additionally, the three-vector system of Yu is disadvantageous because it makes it more difficult to obtain transgene-free iPS cells. For typical episomes, about 5% of the cells will lose an episomal vector after each cell division. Therefore, itis much more difficult to simultaneously lose all three vectors than to just lose a single vector. 
This is not persuasive because as discussed above the combined art teaches a polycistronic vector was successful with non-viral transfection of a single multiprotein expression vector, which comprises the coding sequences of all reprogramming factors linked with 2A peptides, can reprogram both mouse and human fibroblasts and by including both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem, provides motivation of the polycistronic vector to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy as disclosed by Zhao.

4.	Applicants argue the inclusion of a negative selection gene marker in the claimed single episome surprisingly solved the technical challenge of obtaining transgene-free iPS cells. Without the addition of negative selection, very often the so-called “transgene-free iPS cells” will regain the transgenes after several passages. For instance, the three-vector approach disclosed by Yu did not utilize a positive/negative selection system, which suggests that no real transgene-free iPS cells were obtained. Thomson provides no teaching or suggestion of including such gene selection markers with eight different reprogramming factors into a single episomal vector that is still functional. Inventor Wu discusses, most researchers do not bother to include a negative selection marker because they wrongly assume that episomal vectors are automatically lost and that therefore negative selection is not necessary . . . inclusion of a negative selection marker further increases the size of the already large vector, so other researchers would not attempt to do this, based on the apparent normal size constraints of vectors that are known.” 
This is not found persuasive because as discussed above Yu teach that it is within the skill of the art to reprogram fibroblasts with episomal vectors comprising all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) for derivation of human iPS cells and because Heng teaches that it is within the skill of the art to reprogram MEFs with Nr5a2 for Nr5a2 to enhance reprogramming efficiency of MEFs with Sox2 and KIf 4, c-Myc and modified in substituting Yu/Heng IRES2 for co-expression of the reprogramming factors with Kaji sequence encoding 2A peptide as a linker for the coding regions of MKOS linked with 2A peptide sequences driven by CAG enhancer/promoter and combined with Moradi microRNA 302/367 gene cluster for highly increase reprogramming efficiency when ectopically expressed in starting somatic cells during the pluripotent reprogramming of somatic cells and combined with Thomson by including either positive selection marker or a negative selection marker comprising HSV-tk for selection and screenable markers to select vector-free cells after the differentiation programming factors have effected a desired differentiation status in the reprogramming cells. It would have been obvious to include both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem cell reprogramming in order to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy. In view of the above, the combined the cited references, teach and provide motivation for a single large episomal vector having all the specific reprogramming elements and selection elements as specified in claim 1.
5.	Applicants argue the Examiner adamantly states that the Declaration is not persuasive because the invention is “rendered obvious in view of the combinations of prior art.” This is a non- sequitur and indicates confirmation bias. The Declaration was offered to rebut the obviousness rejection and show the differences in the claimed invention compared to the art and the surprising and unexpected results. However, the Examiner has failed to resolve the differences between the claimed invention and the references and consider the Declaration thoughtfully.
This is not persuasive because as discussed in the new rejection above the examiner provided valid evidence and conclusion supported by the premises of Yu teach that it is within the skill of the art to reprogram fibroblasts with episomal vectors comprising all six reprogramming factors (OCT4, SOX2, NANOG, LIN28, c-Myc, and KLF4) for derivation of human iPS cells and because Heng teaches that it is within the skill of the art to reprogram MEFs with Nr5a2 for Nr5a2 to enhance reprogramming efficiency of MEFs with Sox2 and KIf 4, c-Myc and modified in substituting Yu/Heng IRES2 for co-expression of the reprogramming factors with Kaji sequence encoding 2A peptide as a linker for the coding regions of MKOS linked with 2A peptide sequences driven by CAG enhancer/promoter and combined with Moradi microRNA 302/367 gene cluster for highly increase reprogramming efficiency when ectopically expressed in starting somatic cells during the pluripotent reprogramming of somatic cells and combined with Thomson by including either positive selection marker or a negative selection marker comprising HSV-tk for selection and screenable markers to select vector-free cells after the differentiation programming factors have effected a desired differentiation status in the reprogramming cells. It would have been obvious to include both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem cell reprogramming in order to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy. In view of the above, the combined the cited references, teach and provide motivation for a single large episomal vector having all the specific reprogramming elements and selection elements as specified in claim 1. Also it should be noted the claimed invention is rendered obvious in view of the combinations of all cited references prior art. Each claim limitation has been addressed. Since an episomal vector with the elements (a)-(f) was known before the instant effective filing date of the instant invention, the combination of such elements with the prior cited herein makes the claimed invention obvious.
6.	Applicants argue the Examiner asserts that “nothing in the instant claim is limited to combine up to eight different reprogramming factors, plus the addition of selection marker genes, into a single functional vector to obtain transgene-free iPS cells.” The Examiner also argues that instant claim 1 only requires a 7-gene episomal vector. Applicant respectfully disagrees with the Examiner and submits that the Examiner is misinterpreting the instant claims. Pending claim 1 clearly includes the eight reprogramming factors of OCT4, KLF4, SOX2, cMYC, NANOG, LIN28, NR5A2, and the microRNA 302/367 gene cluster (which is a reprograming factor), while also comprising a positive selection marker comprising neomycin resistance and a negative selection marker comprising HSV-tk. In sum, the Examiner has not considered the state of the art and what was understood by a person of ordinary skill in the art at the time of the invention as required under the Graham analysis. The claimed single episomal vector comprising eight reprogramming factors and two selection marker genes not only attains transgene-free iPS cells, but also improves the reprogramming efficiency. This was surprising and unexpected in view of the state of the art at the time of invention. Therefore, the claimed invention would not have been obvious in view of the cited art and the objective evidence provided in the Declaration rebuts prima facie obviousness. 
This is not found persuasive because the art of Yu and Heng and Kaji and Thomson and Zhao teach the expected beneficial results of an episome comprising elements (a)-(f) of enhancing reprogramming of iPSCs because Yu teaches 6 reprograming factors and because Heng in Figure 1, teaches Nr5a2 enhances reprogramming efficiency and can reprogram MEFs with MKOS and Nr5a2 (also known as liver receptor homolog-1, Lrh-1), enhance the efficiency of reprogramming (as compared to the OSKM control) by 4.0 fold, (Fig. 1a). Importantly, Moradi teaches a microRNA 302/367 gene cluster its ectopic expression enhances reprogramming efficiency and kinetics (see p 4 2™ column 1° paragraph). In addition as discussed above the combined art teaches a polycistronic vector was successful with non-viral transfection of a single multiprotein expression vector, which comprises the coding sequences of all reprogramming factors linked with 2A peptides, can reprogram both mouse and human fibroblasts and by including both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem, provides motivation of the polycistronic vector to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy as disclosed by Zhao.
Therefore, the cited references teach the episome comprising elements (a)-(f) show enhancing reprogramming efficiency of somatic cells into iPSCs that is expected beneficial results of evidence of obviousness of the claimed invention (In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Also nothing in the instant claim is limited to combine up to eight different reprogramming factors, plus the addition of selection marker genes, into a single functional vector to obtain transgene-free iPS cells. The combination of the cited references teach the episome comprising elements (a)-(f) as claimed. Given that all different elements were available and reported to be in use in different combination for, therefore, it would have been obvious for one of ordinary skill in the art to combine different factors each of which is taught by the prior art to be useful for the same purpose in order to produce a new combination of factors that is to be used for the very same purpose. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to produce a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. In the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, it would have only required routine experimentation to modify the factors taught in prior art to include factors as disclosed by cited art of record.
As discussed above collectively the cited art teach all the elements of the claimed episomal vector (a)-(f} and it would have been obvious to a person of ordinary skill in the art to combine the polycistronic vector with all 6 reprograming factors of Yu with Moradi miR-302/367 cluster reprogramming factors linked with 2A-peptide driven by a single promoter motivated to highly increase reprogramming efficiency when ectopically expressed in starting somatic cells during the pluripotent reprogramming of somatic cells can reprogram both mouse and human fibroblasts and by including both the neomycin resistance gene and the HSV-tk gene in the episomal vector that maintains the episomal state independent of the target gene in pluripotent stem, provides motivation of the polycistronic vector to safeguard against tumor-forming residual pluripotent stem cells killed by administration of gancliclovir but not differentiated cells expressing the target gene to be used for in vivo for cell therapy as disclosed by Zhao. Thus, enhanced reprogramming is an expected result.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632	

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632